DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2-3, recites the limitation “ribs parallel therebetween, having first extremities opposite therebetween and separated by grooves having second extremities opposite therebetween” and in lines 4-5, the limitation “a multilayer protrusion extending between”. In particular, the claim is rendered indefinite because the words “therebetween” and “between” have been used in the claim arbitrary without clearly reciting the other feature or features intended to be described spatially with respect to the “ribs”, “first extremities” or “at least one of said grooves comprises at least a part of a multilayer protrusions”. The scope of the claim is therefore unascertainable. For prosecution purposes and on the basis of Applicant’s disclosed figure 1, the Examiner 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 16-19, 29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maggioli et al. (US Patent No. 8,920,709).
Regarding claims 16-19 and 31, Maggioli et al. teaches a cooling plate for a blast furnace (see abstract), said cooling plate (10, see figures 1 and 2, abstract and column 4, lines 25-39) comprising a copper body (12, see figures 1 and 2, abstract and column 4, lines 25-39) having an inner or front  face (14, see figures 1 and 2, abstract and column 4, lines 25-39) comprising a plurality of parallel ribs (24 , see figures 1 and 2, abstract and column 4, line 25-column 5, line 5)  separated by a plurality of grooves (22 see figures 1 and 2, abstract and column 4, line 25-column 5, line 5), with each rib defining a first extremity (reads on the top surface or front face of each rib 24, see figures 1 and 2) and each groove defining a second extremity (reads on the top surface or front face of each groove, see figures 1and 2); at least one of said grooves having a 
Regarding claim 29, Maggioli et al. in figures 1 and 2 shows grooves (22) that have a dovetail cross-section. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Maggioli et al. (US Patent No. 8,920,709,i.e. Maggioli et al.’709 )  as applied to claim 16 above, and further in view of Maggioli et al. (US Patent No. 9,683,783, i.e. Maggioli et al.’783) .
Maggioli et al.’709 fails to teach ribs having at least two different heights. However Maggioli et al.’783) teaches a stave cooler that comprises a cooling plate with inner face comprising ribs (20, see Maggioli et al.’783 figure 1 and column 5, lines 39-60) having a height different from or shorter that the height of a rib (22, see Maggioli et al.’783, figure 1 and column 5, lines 39-60 and column 5, lines 1-14) provided at an 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plate cooling plate of Maggioli et al.’709 to provide a rib at an edge of the cooling plate that is of a higher height than the other inner ribs as exemplified by Maggioli et al.’783) in order to protect the lining and the stave itself from erosion from the furnace burden (see Maggioli et al.’783, column 2, lines 62-67). 

Allowable Subject Matter
8.	Claims 20-27 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Maggioli et al.’783 and Maggioli et al.’709, either considered alone or as combined differs from the instant claimed invention by failing to teach and/or adequately suggest as in claim 20: a multilayer protrusion comprising a first layer made of a material having a high thermal conductivity, and a second layer made of a wear resistant material set on top of said first layer. 
                                                              Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A/           Examiner, Art Unit 1733 
/SCOTT R KASTLER/           Primary Examiner, Art Unit 1733